I concur in so much of the opinion of the Court as sustains the power of the Legislature to enact local option laws. An interesting case involving this subject is Bowman v. VirginiaState Entomologist, 128 Va. 351, 105 S.E. 141, 12 A.L.R., 1121.
My difficulty about the conclusion of the Court is that *Page 450 
we have in this State general statutes which denounce as crimes the manufacture, possession, storage and transportation of intoxicating liquor and impose severe penalties which are drastically, sometimes harshly, applied throughout the State. These laws the Legislature left in force and then delegated power to the voters of a county to suspend them within their county.
It is beyond the power of the Legislature to suspend such general laws by direct legislation or, under the guise of local option, delegate the power to the voters of a locality to suspend them. *Page 451